Motion for leave to appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated June 30, 1982, which temporarily *553enjoined appellants from “any further construction or development of correctional facilities or structures at, or the transfer of prisoners to, the Pilgrim Psychiatric Center until July 10, 1982, and pending further order of the Court.” Motion for leave to appeal granted. Upon the appeal, order modified by deleting the words “any further construction or development of correctional facilities or structures, at, or” and the words “and pending further order of the Court.” As so modified, order affirmed, without costs or disbursements. Under the facts and circumstances of this case, it is inappropriate to compel appellants to undergo the additional expense entailed in stopping the construction presently in progress. We urge the parties to complete the hearing and the Special Term Justice to make a decision no later than July 9, 1982. An expeditious hearing and decision will best serve the public interests and the interests of all parties. Mollen, P. J., Titone, Mangano and Thompson, JJ., concur.